Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 1 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 2 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 3 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 4 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 5 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 6 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 7 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 8 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 9 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 10 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 11 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 12 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 13 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 14 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 15 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 16 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 17 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 18 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 19 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 20 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 21 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 22 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 23 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 24 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 25 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 26 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 27 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 28 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 29 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 30 of 31
Case 2:19-bk-07245-BKM   Doc 15 Filed 06/12/19 Entered 06/14/19 12:21:41   Desc
                         Main Document    Page 31 of 31
